

116 HRES 527 IH: Recognizing the goal of United States foreign policy should be to promote human rights and equal rights for all.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 527IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Lowenthal (for himself, Mr. Pocan, Mr. Espaillat, Mr. Green of Texas, Mr. Hastings, Mr. Carson of Indiana, Ms. Eshoo, Ms. Lee of California, Ms. McCollum, Mr. Danny K. Davis of Illinois, Ms. Haaland, Ms. Norton, Mr. Swalwell of California, Ms. Meng, Ms. Moore, Mr. Johnson of Georgia, Ms. Omar, Mr. McGovern, Mr. Raskin, Ms. Schakowsky, Mr. Costa, Mr. Smith of Washington, Mrs. Napolitano, Mr. Himes, Ms. Brownley of California, Mrs. Torres of California, Mr. Grijalva, Ms. Lofgren, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the goal of United States foreign policy should be to promote human rights and equal
			 rights for all.
	
 Whereas the Universal Declaration of Human Rights, adopted by the United Nations (UN) 71 years ago on December 10, 1948, represented the first comprehensive agreement among nations as to the specific rights and freedoms of all human beings;
 Whereas the Department of State has declared that a central goal of the United States foreign policy is the promotion of respect for human rights, as embodied in the Universal Declaration of Human Rights;
 Whereas the Universal Declaration of Human Rights is a common standard of achievement for all peoples and all nations, to the end that every individual and every organ of society, keeping this Declaration constantly in mind, shall strive by teaching and education to promote respect for these rights and freedoms and by progressive measures, national and international, to secure their universal and effective recognition and observance, both among the peoples of UN Member States themselves and among the peoples of territories under their jurisdiction.;
 Whereas it is in the national interest of the United States to impose consistent and principled human rights policies when engaging with both allies and competitors alike;
 Whereas according to the Human Rights Foundation, more than half of the world’s population live under nondemocratic regimes, meaning that 3,700,000,000 people are controlled by absolute monarchs, military occupation or juntas, competitive authoritarians, or full-fledged dictatorships;
 Whereas human rights, equal rights, and justice are essential to the realization of fundamental freedoms and promoting more equitable societies, preventing conflict and atrocities, and enhancing participation in the democratic process;
 Whereas the United States must build respect for and the protection of human rights, equal rights, and justice for all here at home in order to set a standard by which both allies and competitors can be held to account; and
 Whereas particularly in the face of rising global au­thor­i­tar­i­an­ism, the executive and legislative branches of the United States Government must prioritize protection of these rights in words and in action when they engage with foreign governments, allies, and competitors alike, around the globe: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 71st anniversary of the Universal Declaration of Human Rights and the celebration of Human Rights Day;
 (2)supports the ideals, indivisibility, and universality of human rights, reaffirms the Universal Declaration of Human Rights, and recognizes that the erosion and violation of human rights anywhere threaten fundamental human rights everywhere;
 (3)urges every UN Member State to promote universal human rights for all peoples; (4)urges the executive and legislative branches of the United States Government to develop and implement United States foreign policy that promotes human rights, equal rights, and justice for all; and
 (5)encourages the people of the United States to observe Human Rights Day and continue their commitment to upholding freedom, democracy, equality, and human rights across the globe.
			